PER CURIAM
Granted. Under the specific facts presented, we find that relator, insofar as he was statutorily mandated to serve on a state board in his ex officio capacity as a sitting judge, is not subject to the Code of Ethics. See La. R.S. 42:1167 ("[a]ll judges, as defined by the Code of Judicial Conduct, shall be governed exclusively by the provisions of the Code of Judicial Conduct..."). Accordingly, the judgment of the court of appeal is reversed. The case is remanded to the district court for further proceedings.
WEIMER, J., would grant for additional briefing and docket for oral argument.
GENOVESE, J., would deny.